DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 10/25/2021.
Claims 1-8, 16 and 21-31 are presented for examination. Claims 21-31 have been added.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 29, the meaning of “the first function” at line 2 is not clear. First of all, Claim 29 depends on Claim 28 (in addition Claim 28 depends on Claim 27, Claim 27 depends on Claim 26), none of Claims 26-28 describes a “first function”; it is not clear what is this “first function”. Secondly, Claims 26-28 mentions a “first custom function” and a “second custom function”; if this “first function” from Claim 29 is actually refer to a “custom function”, it is not clear which “custom function” that such “first function” refers to, “first custom function” or “second custom function”. Based on the context of Claims 26-28, examiner interprets this “wherein using the programmable circuitry on the integrated circuit to perform the first function” from Claim 29 as “wherein the programmable circuitry is configured to perform the second custom function” for the purpose of examination.
Claims 30-31 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee).
Jeddeloh and Lee were cited on the previous office action.

Regarding to Claim 1, Jayasena discloses: An integrated circuit package (see Figs. 1-3 and lines 49-51 of col. 3. Also see Claim 1 at col. 21), comprising: 
an integrated circuit that includes a substrate and programmable circuitry having a local sector manager formed on the substrate (see Figs. 1-3, lines 16-43, 54-60 of col. 5 and lines 61-62 of col. 7; “one or more logic die 122 implement a reconfigurable logic device 132”, “a configuration controller 136 at one or more logic die 122” and “the one or more logic dies 122 are implemented as a separate IC device 204”. The logic die 122 as an integrated circuit including programmable circuitry having at least one configuration controller 136, i.e., claimed local sector manager. In addition, see lines 8-16 and 42-44 of col. 7; “the dies 120 and 122 each are implemented as a separate substrate (e.g., bulk silicon) with active devices” and “the dies 120 and 122 are fabricated using a monolithic 3D fabrication process whereby a single substrate is used and each die is formed on a preceding die”. Thereby, it is reasonable to state the logic die 
a first external memory die that is mounted on the substrate of the integrated circuit and that extends over and is coupled to the local sector manager (see Fig. 1, lines 8-15, 42-44 of col. 7. One of the external memory dies 120 is mounted on the substrate of the logic die 122 and extends over the configuration controller 136, i.e., claimed local sector manager. Also see lines 54-60 of col. 5 and lines 67-5 of cols. 8-9; “The configuration controller 136 has access to a configuration store that stores one or more configuration files that may be used to program the reconfigurable logic fabric 134” and “The configuration store 306 may be implemented in a portion of the memory cell circuitry 126 on the memory dies 120”. Each of the one or more external memory dies 120 forming configuration store 306 is coupled to the configuration controller 136 for accessing the memory dies to retrieve configuration information);
a second external memory die that is mounted on the substrate of the intergraded circuit and that extends over and is coupled to the local sector manager (see Fig. 1, lines 54-60 of col. 5, lines 8-15, 42-44 of col. 7, lines 67-5 of cols. 8-9 and explanation of the previous limitation related to first external memory die. Similar to the previous limitation related to first external memory die, there is a second external memory die 120 which is mounted on the substrate of the logic die 122 and that extends over; in addition, such second external memory die 120 is coupled to the configuration controller 136 of the logic die 122 in order to make the configuration controller 136 to retrieve the configuration information), wherein the first and second external memory dies are mounted over the integrated circuit (see Fig. 1, the multiple external memory dies 120 are mounted over the logic die 122).    

Jayasena does not disclose: 
the local sector manager is a plurality of local sector managers;
the first external memory die is mounted directly on the substrate of the integrated circuit and that extends over a first portion of the plurality of local sector managers;
the second external memory die is mounted directly on the substrate of the integrated circuit and that extends over a second portion of the plurality of local sector managers, wherein the first and second external memory dies are mounted in the same plane over the integrated circuit.

However, Jeddeloh discloses: 
a component includes a plurality of local memory controllers formed on the substrate (see Claims 1 and 4; “a memory hub comprising: a plurality of memory controllers” and “the memory controllers and the cross bar switch in each of the memory hubs are fabricated as a common integrated circuit in a semiconductor substrate”);
a first memory component that is mounted on the substrate and is coupled to a first portion of the plurality of local memory controllers (see Claims 1 and 4, “a plurality of memory devices”, “each of the memory controllers being coupled to at least one of the memory devices” and “the memory devices … are fabricated as a common integrated circuit in a semiconductor substrate”. A first memory device from the plurality of memory devices is mounted on the semiconductor substrate and is coupled to a first local memory controller from the plurality of memory controllers);
a second memory component that is mounted on the substrate and is coupled to a second portion of the plurality of local memory controllers (see Claims 1, 4 and the explanation of the 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify a logic die having a single instance of configuration controller to access the external memory dies to retrieve configuration data from Jayasena by including a memory hub having multiple instances of memory controllers to access corresponding memory devices for retrieving data from the corresponding memory devices from Jeddeloh, and thus the combination of Jayasena and Jeddeloh discloses: the first external memory die extends over and is coupled to the first configuration controller and the second external memory die extends over and is coupled to the second configuration controller, since it is well-known and understood that using multiple instances instead of one single instance can reduce the workloads of the one single instance to provide efficient performance on the system.
Note: Although Jayasena also includes component named as memory controller, the component modified from Jayasena based on feature from Jeddeloh is configuration controller instead of memory controller. The configuration controller from Jayasena has similar features as the memory controller from Jeddeplh: located a subsystem of a device (the subsystem for Jayasena is the logic die and the subsystem for Jeddeloh is a memory hub, see Fig. 1, lines 54-55 of col. 5 from Jayasena, Claim 1 from Jeddeloh), providing the subsystem to access data stored on other subsystems of the device (the other subsystems for Jayasena is the memory dies and the other subsystems for Jeddeloh is memory devices. Both subsystems are located at the device but external from the logic die or memory hub, see Fig. 1, lines 54-60 of col. 6 and lines 3-5 of col. 9 from Jayasena, lines 24-29 of col. 1, lines 54-60 of col. 5 and Claims 1 from Jeddeplh). Thereby, 

Furthermore, Lee discloses: a first external memory die that is mounted directly on the substrate and a second external memory die that is mounted directly on the substrate, wherein the first and second external memory dies are mounted in the same plane over the substrate (see Figs. 3-4, 9-10, [0033], [0061] and [0063]; “The plurality of memory chips 310, 320, 330, and 340 include first, second, third, and fourth memory chips 310, 320, 330, and 340, respectively, which are horizontally mounted on the upper surface 101 of the first substrate 100”. For Figs. 9-10, at least memory chip 330 and 910 are mounted in the same plane over same substrate 100).

Both of Jayasena and Lee discusses an IC system comprising multiple memory dies/chips mounted on substrate (see Figs. 1-2 of Jayasena and Figs. 3-4, 9-10 of Lee).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mounting mechanism of mounting multiple external memory dies on the substrate and vertically over the substrate of the IC device from Jayasena by including mounting mechanism of mounting multiple external memory dies directly on a substrate in the same plane over the substrate from Lee. Vertically mounting dies over the substrate and horizontally mounting (i.e., mounting in the same plane) dies over the substrate are two well-known and understood mounting mechanisms on the semiconductor fields, and thus simply substituting one type of dies/chips mounting mechanisms to another to achieve the predictable result of mounting at least two memory dies/chips in same plane over the substrate of the logic die for the system of Jayasena.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and further in view of Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng).
Jeddeloh, Lee and Tseng were cited on the previous office action.

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Jayasena, Jeddeloh and Lee discloses: wherein the integrated circuit includes through-silicon vias [formed through the substrate] through which configuration bit streams are conveyed from first and second external memory dies (see lines 61-66 of col. 6 from Jayasena; “whereby power and signaling are transmitted between the logic dies 122 and the memory dies 120 using dense through silicon vias (TSVs) 150”. Also see Claim 1. Note: the data or information transmitted among different components at the computing fields can be considered as signaling transmitted among different components).

The combination of Jayasena, Jeddeloh and Lee does not disclose: the through-silicon vias are formed through the substrate.
However, Tseng discloses: it is well-known and understood that for a semiconductor device including multiple chips comprising: the multiple chips are stacked in a single package, and each chip comprises at least two through silicon vias passing through a substrate of each chip (see Fig. 1, [0010] and [0022]; “a semiconductor device, comprising: a plurality of chips, stacking in a single package, wherein each chip comprises at least two through silicon vias 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection between the logic die/chip and memory dies/chips from the combination of Jayasena, Jeddeloh and Lee by including using TSVs connection passing through a substrate from Tseng, and thus the combination of Jayasena, Jeddeloh, Lee and Tseng teaches the through-silicon vias are formed through the substrate of the IC logic die 122,  since TSVs connection through a substrate is a well-known and understood mechanism to connecting two dies/chips.

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein the local sector managers are coupled to logic sectors, and wherein the local sector managers are configured to retrieve the configuration bit streams from the first and second external memory dies (see Fig. 1, lines 67-5 of cols. 8-9 and lines 19-22 of col. 11 from Jayasena and Claim 1 from Jeddeloh; “the configuration controller 136 identifies the next configuration file to be used to program the reconfigurable logic fabric 134 at block 406” and “The configuration store 306 may be implemented in a portion of the memory cell circuitry 126 on the memory dies 120”. Thereby, at the combination system, there are multiple configuration controllers that each of the controllers is associated with a portion of programmable circuitry to retrieve the configuration files from the multiple external memory dies 120).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Trimberger et al. (US Patent 7973555 B1, hereafter Trimberger) and Lewis et al. (US PGPUB 8112678 B1, hereafter Lewis).
Jeddeloh, Lee, Tseng, Trimberger and Lewis were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein one of the logic sectors comprises components stores received configuration bit streams from memory die through at least some of the through-silicon vias (see lines 61-66 of col. 6, lines 64-6 of cols. 10-11 and lines 20-21 of col. 11 from Jayasena. Also see rejection of Claim 2).

The combination of Jayasena, Jeddeloh, Lee and Tseng does not disclose: wherein one of the logic sectors comprises:
an array of memory cells;
an address register coupled to the array of memory cells; and
a data register coupled to the array of memory cells, wherein the data register is also coupled to the first external memory die through at least some of the through-silicon vias.
However, Trimberger discloses: a logic sector comprising: an array of memory cells; an address register; and a data register, wherein the data register is also coupled to the memory die (see Fig. 6, lines 6-17 of col. 4 and lines 8-28 of col. 10. In addition see lines 3-8, 41-45 of col. 11 for the coupling between FDR, i.e., data register of the logic sector, and memory die).


The combination of Jayasena, Jeddeloh, Lee, Tseng and Trimberger does not disclose:
the address register coupled to the array of memory cells; and the data register coupled to the array of memory cells.
However, Lewis discloses: a logic sector comprising: an array of memory cells; an address register coupled to the array of memory cells; and a data register coupled to the array of memory cells (see Figs. 1-2, lines 8-26 of col. 4 and lines 9-12 of col. 5).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection or coupling among sub-components of the programmable components as taught by the combination of Jayasena, Jeddeloh, Lee, Tseng and Trimberger by including the data line coupling between data register and memory cells and data line coupling between address register and memory cells at a programmable component as taught by Lewis, and thus the combination of Jayasena, Jeddeloh, Lee, Tseng, .

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Kondapalli et al. (US Patent 7518396 B1 Kondapalli).
Jeddeloh, Lee, Tseng and Kondapalli were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 3 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng does not disclose: wherein one of the logic sectors comprises:
a first sub-array of memory cells; 
a second sub-array of memory cells; 
a first data register coupled to the first sub-array of memory cells; and
a second data register coupled to the second sub-array of memory cells, wherein the local sector manager associated with the logic sector controls the first and second data registers.
However, Kondapalli discloses: wherein a logic sector comprises: a first sub-array of memory cells; a second sub-array of memory cells; a first data register coupled to the first sub-array of memory cells; and a second data register coupled to the second sub-array of memory 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the structures of the programmable components performing operations based on configuration data as taught by the combination of Jayasena, Jeddeloh, Lee and Tseng by including the detail structures of the programmable component to simultaneously receive configuration information as taught by Kondapalli, and thus the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli teaches the missing limitations, since it would provide a structure of using multiple similar components to receive data or information simultaneously to reduce the time of receiving data or information.

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli discloses: wherein a selected one of the configuration bit streams is loaded from the first external memory die to the first and second data registers in parallel (see Figs. 2, 3A, lines 1-9 of col. 3 from Kondapalli; “a plurality of frame data registers, where each frame data register is adapted to simultaneously receive one configuration data frame of the second plurality of configuration data frames”).

Regarding to Claim 8, the rejection of Claim 5 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli discloses: wherein the first and second data registers load a selected one of the configuration bit streams into the first and second sub-arrays of memory cells in parallel(see Figs. 2, 3A, lines 3-9 of col. 3 from Kondapalli; “each memory cell frame set is coupled to one of the plurality of frame data registers to simultaneously receive one configuration data frame of the second plurality of configuration data frames to define a portion of the reconfigurable module”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee), Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and Kondapalli et al. (US Patent 7518396 B1 Kondapalli) and further in view of Naffziger et al. (US PGPUB 20070022273 A1, hereafter Naffziger).
Jeddeloh, Lee, Tseng, Kondapalli and Naffziger were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 5 is incorporated, the combination of Jayasena, Jeddeloh, Lee, Tseng and Kondapalli does not disclose: wherein data in the first data register is transferred to the second data register.
However, Naffziger discloses: wherein data in the first data register is transferred to the second data register (see [0009], [0039] and [0041]; “if parity fails, the second data register may be used to repair the first data register by transferring contents of the second data register to the first data register”).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee), Kolchinsky (US Patent 5535406 A) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng).
Jeddeloh, Lee, Kolchinsky and Tseng were cited on the previous office action.

Regarding to Claim 16, Jayasena discloses: a system (see Fig. 1-3), comprising:
a host processor (see Figs. 1-3 and lines 60-65 of col. 3; “The external devices of the processing system 100 can include any of a variety of types of devices that can share memory, including, but not limited to, processors or processor cores (which may include central processing units, graphics processing units, digital signal processors, and the like)”);
a coprocessor coupled to the host processor, wherein the coprocessor comprises: (see Figs. 1-3; the one or more “logic die 122”. The logic die 122 is coupled to the host processor of the external device)

a local sector manager that is formed on the substrate (see Figs. 1-3, lines 16-43 and 54-60 of col. 5; “one or more logic die 122 implement a reconfigurable logic device 132” and “a configuration controller 136 at one or more logic die 122”. The logic die 122 includes a configuration controller 136, i.e., local sector manager. Based on lines 10-13 and 42-44 of col. 7, it is understood that the configuration controller 136 is formed on the substrate of the logic die 122);
a first logic sector that is formed on the substrate and that is managed by the local sector manager (see Figs. 1-3, lines 29-31 of col. 4 and lines 16-43 of col. 5; “one or more logic die 122 implement a reconfigurable logic device 132 … comprises a reconfigurable logic fabric 134 that can be programmed to implement any of a variety of operational configurations”. The reconfigurable logic fabric 134 in an embodiment includes a collection of resource like arithmetic logic units which are a plurality of logic sectors, and thus the logic sector as claimed coprocessor also includes a first logic sector. In addition, see lines 16-43, 54-60 of col. 5 and 10-13, 42-44 of col. 7, it is understood that there is a first logic sector from the ALUs or the logic sectors that are formed on the substrate of logic die 122 are managed by the configuration controller 136);
a second logic sector that is formed on the substrate and that is managed by the local sector manager (see the analysis of previous claim regarding first logic sector. Similarly, 
a first external memory die that is stacked [directly] on the substrate of the coprocessor and that extends over and is coupled to the local sector manager using first through-silicon vias [in the substrate] (see Figs. 1-3, lines 10-16, 42-44 of col. 7. There is a first external memory die 120 is formed on the substrate of logic die 122. In addition, also see lines 54-60 of col. 5, lines 61-66 of col. 6 and lines 10-16 of col. 7. The configuration files stored on the first external memory die 120 can be retrieved by the configuration controller 136 via a first TSV); and
a second external memory dies that is stacked [directly] on the substrate of the coprocessor and that extends over and is coupled to the local sector manager using second through-silicon vias [in the substrate] (see the analysis of the previous limitation regarding to first external memory dies. There is a second external memory die 120 is also formed on the substrate of the logic die, and is coupled to the configuration controller 136 via a second TSV), wherein the first and second external memory dies are mounted [in the same plane] over the coprocessor (see Fig. 1, the multiple external memory dies 120 are mounted over the logic die 122).    

Jayasena does not disclose:
there is a first local sector manager and a second logic sector manager, i.e., the local sector manager is at least two local sector mangers;
the first logic sector is managed by the first local sector manager and the second logic sector is managed by the second local sector manager;

the second external memory die is mounted directly on the substrate of the coprocessor and that extends over the second local sector manager, second through-silicon vias in the substrate, wherein the first and second external memory dies are mounted in the same plane over the coprocessor.

However, Jeddeloh discloses: 
a component comprises:
a substrate; a first local memory controller that is formed on the substrate; a second local memory controller that is formed on the substrate (see Claims 1 and 4; “a memory hub comprising: a plurality of memory controllers” and “the memory controllers and the cross bar switch in each of the memory hubs are fabricated as a common integrated circuit in a semiconductor substrate”);
a first memory component that is stacked on the substrate and is coupled to a first local memory controllers (see Claims 1 and 4, “a plurality of memory devices”, “each of the memory controllers being coupled to at least one of the memory devices” and “the memory devices … are fabricated as a common integrated circuit in a semiconductor substrate”. A first memory device from the plurality of memory devices is mounted on the semiconductor substrate and is coupled to a first local memory controller from the plurality of memory controllers);
a second memory component that is stacked on the substrate and is coupled to a second local memory controllers (see Claims 1, 4 and the explanation of the previous limitation related to a first memory component. A second memory device from the plurality of memory devices is 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify a logic die having a single instance of configuration controller to access the external memory dies to retrieve configuration data from Jayasena by including a memory hub having multiple instances of memory controllers to access corresponding memory devices for retrieving data from the corresponding memory devices from Jeddeloh, and thus the combination of Jayasena and Jeddeloh discloses: the local sector manager is a plurality of local sector managers; the first external memory die extends over a first portion of the plurality of local sector managers; the second external memory die extends over a second portion of the plurality of local sector managers (note: at the combination system, the first external memory die extends over and is coupled to the first configuration controller and the second external memory die extends over and is coupled to the second configuration controller), since it is well-known and understood that using multiple instances instead of one single instance can reduce the workloads of the one single instance to provide efficient performance on the system.
Note: although Jayasena also includes component named as memory controller and the component modified from Jayasena based on feature from Jeddeloh is configuration controller instead of memory controller, the configuration controller from Jayasena has similar features as the memory controller from Jeddeplh: located a subsystem of a device (the subsystem for Jayasena is the logic die and the subsystem for Jeddeloh is a memory hub, see Fig. 1, lines 54-55 of col. 5 from Jayasena, Claim 1 from Jeddeloh), providing the subsystem to access data stored on other subsystems of the device (the other subsystems for Jayasena is the memory dies and the 

Furthermore, Lee discloses: a first external memory die that is stacked directly on the substrate and a second external memory die that is stacked directly on the substrate, wherein the first and second external memory dies are mounted in the same plane over the substrate (see Figs. 3-4, 9-10, [0033], [0061] and [0063]; “The plurality of memory chips 310, 320, 330, and 340 include first, second, third, and fourth memory chips 310, 320, 330, and 340, respectively, which are horizontally mounted on the upper surface 101 of the first substrate 100”. For Figs. 9-10, at least memory chip 330 and 910 are mounted in the same plane over same substrate 100).
Both of Jayasena and Lee discusses an IC system comprising multiple memory dies/chips mounted on substrate (see Figs. 1-2 of Jayasena and Figs. 3-4, 9-10 of Lee).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mounting mechanism of mounting multiple external memory dies on the substrate and vertically over the substrate of the IC device from Jayasena by including mounting mechanism of mounting multiple external memory dies directly on a substrate in the same plane over the substrate from Lee. Vertically mounting dies over the substrate and horizontally mounting (i.e., mounting in the same plane) dies over the substrate are two well-known and understood mounting mechanisms on the semiconductor fields, and thus simply substituting one type of dies/chips mounting mechanisms to another to achieve the 

Furthermore, Kolchinsky discloses: a first programmable processing element is managed by a first configuration controller and a second programmable processing element is managed by a second configuration controller (see Fig. 3 and lines 64-2 of cols. 8-9, lines 21-28 of col. 2. Each of programmable processing elements (PPEs) has own configuration controller, and thus a first PPE is managed by a first configuration controller and a second PPE is managed by a second configuration controller).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the relationship between the multiple ALUs or the logic sectors and multiple configuration controllers or memory controller from the combination of Jaysena, Jeddeloh and Lee by including one-to-one mapping relationship between the multiple PPEs and the multiple configuration controllers from Kolchinsky, since it would provide a more efficient method of retrieving configuration information since one configuration controller or memory controller is only reasonable for one single ALU, logic sector or PPE instead of multiple ALUs, logic sectors or PPEs.

Furthermore, Tseng discloses: it is well-known and understood that for a semiconductor device including multiple chips comprising: the multiple chips are stacked in a single package, and each chip comprises at least two through silicon vias passing through a substrate of each chip (see Fig. 1, [0010] and [0022]; “a semiconductor device, comprising: a plurality of chips, stacking in a single package, wherein each chip comprises at least two through silicon vias 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the connection between the logic die/chip and memory dies/chips from the combination of Jayasena, Jeddeloh, Lee and Kolchinsky by including using TSVs connection passing through a substrate from Tseng, and thus the combination of Jayasena, Jeddeloh, Lee, Kolchinsky and Tseng discloses the missing limitations, since TSVs connection through a substrate is a well-known and understood mechanism to connecting two dies/chips.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and further in view of Degani et al. (US Patent 6678167 B1, hereafter Degani).
Jeddeloh, Lee and Degani were cited on the previous office action.

Regarding to Claim 21, the rejection of Claim 1 is incorporated, the combination of Jayasena, Jeddeloh and Lee does not disclose: wherein the plurality of local sector managers are formed on a first surface of the substrate, and wherein the first external memory die and the second memory die are mounted directly on a second surface of the substrate opposite the first surface of the substrate.
However, Degani discloses: an integrated circuit package, comprising:

Both of Jayasena and Degani discuss an IC system comprising multiple memory dies/chips and at least one logic IC die/chip (see Figs. 1-2 from Jayasena and Figs. 1, 3 from Degani). Furthermore, the respective positions of the multiple memory dies/chips and the at least one logic IC die/chip on a same substrate are several finite combinations. Thereby, it would have been obvious to one skilled in the art to substitute one type of mounting positions of memory dies/chips and logic IC die/chip on same surface like Fig. 2 of Jayasena to another to ahieve the predictable result of mounting multiple memory dies/chips and one logic IC die/chip on opposite surfaces of the same substrate. In this way, the combination of Jayasena, Jeddeloh, Lee and Degani would disclose feature of wherein the plurality of local sector managers are formed on a first surface of the substrate, and wherein the first external memory die and the second memory die are mounted directly on a second surface of the substrate opposite the first surface of the substrate (see Figs 1, 3 from Jayasena, Claims 1, 4 from Jeddeloh, Figs. 3-4 from Lee and Fig. 1 from Degani. Note: at the combination system, the plurality of local sector managers or configuration controllers are part of the logic IC die/chip and the multiple memory dies are mounted directly on the substrate, and thus it is reasonable to state the combination disclose the plurality of local sector managers or configuration controllers are formed on a first surface of the substrate, and wherein the first external memory die and the second memory die are mounted directly on a second surface of the substrate opposite the first surface of the substrate).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee), Kolchinsky (US Patent 5535406 A), Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Degani et al. (US Patent 6678167 B1, hereafter Degani).
Jeddeloh, Lee, Kolchinsky, Tseng and Degani were cited on the previous office action.

Regarding to Claim 22, the rejection of Claim 16 is incorporated, the combination of Jayasena, Jeddeloh, Lee, Kolchinsky and Tseng does not disclose: wherein the plurality of local sector managers are formed on a first surface of the substrate, and wherein the first external memory die and the second memory die are mounted directly on a second surface of the substrate opposite the first surface of the substrate.
However, Degani discloses: an integrated circuit package, comprising:
an integrated circuit is formed on a first surface of the substrate, and an external memory die is mounted on a second surface of the substrate opposite the first surface of the substrate (see Figs. 1, 3, lines 9-14, 24-26 of col.2 and lines 17-29 of col. 3; “The flexible substrate 11 carries a plurality of IC memory chips 13 … to the top of the substrate. A logic IC chip 15 is … to the underside of substrate 11”).
Both of Jayasena and Degani discuss an IC system comprising multiple memory dies/chips and at least one logic IC die/chip (see Figs. 1-2 from Jayasena and Figs. 1, 3 from Degani). Furthermore, the respective positions of the multiple memory dies/chips and the at least one logic IC die/chip on a same substrate are several finite combinations. Thereby, it would have .

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2) and Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and further in view of Gordon et al. (US PGPUB 20090236699 A1, hereafter Gordon).
Jeddeloh and Lee were cited on the previous office action.

Regarding to Claim 23, the rejection of Claim 1 is incorporated, the combination of Jayasena, Jeddeloh and Lee does not disclose: comprising a transistor layer and dielectric stack formed on the substrate. 
However, Gordon discloses: a logic or memory IC die/chip would comprise a transistor layer and dielectric stack (see Fig. 3 and [0023]; “an integrated circuit chip 200 includes integrated circuit regions 205A through 205L. Integrated circuit regions 205A through 205L may include active devices such as transistors (e.g., field effect transistor and bipolar transistors) and diodes and passive devices such as resistor, capacitors and inductors that are wired together by one or more electrically conductive wires formed in dielectric layers of the integrated circuit chip into, for example, logic circuits and memory circuits”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the logic IC die 122 from the combination of Jayasena, Jeddeloh and Lee to including the a transistor layer and dielectric stack forming an logic circuits of an IC chip from Gordon, and thus the combination of Jayasena, Jeddeloh, Lee and Gordon would disclose: a transistor layer and dielectric stack formed on the substrate (note: the logic IC die 122 from the combination of Jayasena, Jeddeloh and Lee would formed on the susbtrate. After combining the feature of utilizing a transistor layer and dielectric stack to form circuits of a logic IC chip from Gordon, the new combination would disclose the transistor layer and dielectric stack is also formed on the substrate), since it is well-known and understood to one with ordinary skill in the art that a semiconductor intergraded circuit chip/die would comprising a transistor layer and dielectric stack to form circuits of the chip/die (see [0023] from Gordon). 

Regarding to Claim 24, the rejection of Claim 23 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Gordon discloses: wherein the plurality of local sector managers are included in the transistor layer and dielectric stack (see Fig. 1 from Jayasema, Claims 1 from Jeddeloh and [0023] from Gordon. At the combination system, the plurality of local sector managers or configuration controllers are part of the circuits of the logic IC die while the transistor layer and dielectric stack forms the circuit of the logic IC die, and thus the plurality of local sector managers or configuration controllers are included in the transistor layer and dielectric stack).

Regarding to Claim 25, the rejection of Claim 23 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Gordon discloses: wherein the transistor layer and dielectric stack include sectors associated with the plurality of local sector managers and electrically conductive interconnects (see Figs. 1-3, lines 29-31 of col. 4 and lines 16-43 of col. 5 from Jayasena and [0023] from Gordon; “one or more logic die 122 implement a reconfigurable logic device 132 … comprises a reconfigurable logic fabric 134 that can be programmed to implement any of a variety of operational configurations” and “one or more electrically conductive wires formed in dielectric layers of the integrated circuit”, emphasis added. The reconfigurable logic fabric 134 in an embodiment includes a collection of resource like arithmetic logic units which are a plurality of logic sectors. At the combination system, the plurality of logic sectors associated with the plurality of local sector managers are part of the circuits of the logic IC die while the transistor layer and dielectric stack forms the circuit of the logic IC die, and thus the plurality of logic sectors associated with the plurality of local sector managers are included in the transistor layer and dielectric stack).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng).
Jeddeloh, Lee and Tseng were cited on the previous office action.

Regarding to Claim 26, Jayasena discloses: a method of operating an integrated circuit package that includes an integrated circuit having a substrate and a plurality of memory dies stack [directly] on the substrate of the integrated circuit (see Figs. 1-4 and lines 8-34 of col. 11), the method comprising:
using programmable circuitry to perform a first custom function, wherein the programmable circuitry includes a [plurality of] local sector manager[s] formed on the substrate (see Figs 1, 4, lines 16-22 of col. 5 and lines 30-40 of col. 11; “After completing the programming of the reconfigurable logic fabric 134, the configuration controller 136 signals that the initialization process has completed, and thus at block 410 the reconfigurable logic fabric 134 is enabled to perform data manipulation operations based on the programmed logic configuration”. Also see lines 8-16 and 42-44 of col. 7; “the dies 120 and 122 each are implemented as a separate substrate (e.g., bulk silicon) with active devices” and “the dies 120 and 122 are fabricated using a monolithic 3D fabrication process whereby a single substrate is used and each die is formed on a preceding die”. The configuration controller, i.e., a local sector manager, is part of logic die 122 while the logic die 122 is formed on the substrate, and thus the local sector manager is also formed on the substrate);

reconfiguring the programmable circuitry using at least a portion of the configuration bit stream so that the programmable circuitry is configured to perform a second custom function (see Figs. 1-4, lines 16-22 of col. 5, lines 64-6 of cols. 10-11, lines 8-21 and 30-40 of col. 11. At least “data manipulation operation” and “other memory-related operations” discussed at lines 16-22 of col. 5 are known as different custom functions).

Jayasena does not disclose: a plurality of memory dies stacked directly on the substrate,
a plurality of local sector managers formed on the substrate;
the conveying of configuration bit stream from memory dies to the local sector managers is performed by conveying the configuration bit stream from memory dies disposed directly over 

However, Jeddeloh discloses: 
a plurality of local memory controllers formed on the substrate (see Claims 1 and 4; “a memory hub comprising: a plurality of memory controllers” and “the memory controllers and the cross bar switch in each of the memory hubs are fabricated as a common integrated circuit in a semiconductor substrate”);
conveying of data from memory components disposed directly over respective local memory controllers to the respective local memory controllers (see Claims 1 and 4, lines 55-60 of col. 5; “The cross bar switch 310 couples the link interfaces 304 a–d to the DRAM controllers 314 a–d to allow any of a plurality of memory access devices to write data to or read data from DRAM devices coupled to the controllers 314 a–d”, “a plurality of memory devices” and “each of the memory controllers being coupled to at least one of the memory devices” and “the memory devices … are fabricated as a common integrated circuit in a semiconductor substrate”. Each of the memory controller is directly coupled to a memory device, the reading data from the respective memory device is performed via the respective local memory controller. Also see lines 5-9, 35-45 of col. 6).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify a logic die having a single instance of configuration controller to access the external memory dies to retrieve configuration data from Jayasena by including a memory hub having multiple instances of memory controllers to access corresponding memory devices for retrieving data from the corresponding memory devices from 
Note: Although Jayasena also includes component named as memory controller, the component modified from Jayasena based on feature from Jeddeloh is configuration controller instead of memory controller. The configuration controller from Jayasena has similar features as the memory controller from Jeddeplh: located a subsystem of a device (the subsystem for Jayasena is the logic die and the subsystem for Jeddeloh is a memory hub, see Fig. 1, lines 54-55 of col. 5 from Jayasena, Claim 1 from Jeddeloh), providing the subsystem to access data stored on other subsystems of the device (the other subsystems for Jayasena is the memory dies and the other subsystems for Jeddeloh is memory devices. Both subsystems are located at the device but external from the logic die or memory hub, see Fig. 1, lines 54-60 of col. 6 and lines 3-5 of col. 9 from Jayasena, lines 24-29 of col. 1, lines 54-60 of col. 5 and Claims 1 from Jeddeplh). Thereby, it is reasonable to modify the configuration controller from Jayasena with features of memory controllers from Jeddeloh.

Furthermore, , Lee discloses: a plurality of memory dies stacked directly on the substrate (see Figs. 3-4, 9-10, [0033], [0061] and [0063]; “The plurality of memory chips 310, 320, 330, and 340 include first, second, third, and fourth memory chips 310, 320, 330, and 340, 
Both of Jayasena and Lee discusses an IC system comprising multiple memory dies/chips mounted on substrate (see Figs. 1-2 of Jayasena and Figs. 3-4, 9-10 of Lee).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mounting mechanism of mounting multiple external memory dies on the substrate and vertically over the substrate of the IC device from Jayasena by including mounting mechanism of mounting multiple external memory dies directly on a substrate in the same plane over the substrate from Lee. Vertically mounting dies over the substrate and horizontally mounting (i.e., directly mounting in the same plane of the substrate) dies over the substrate are two well-known and understood mounting mechanisms on the semiconductor fields, and thus simply substituting one type of dies/chips mounting mechanisms to another to achieve the predictable result of mounting at least two memory dies/chips in same plane over the substrate of the logic die for the system of Jayasena.

In addition, Tseng discloses: it is well-known and understood that for a semiconductor device including multiple chips comprising: the multiple chips are stacked in a single package, and each chip comprises at least two through silicon vias formed in a substrate of each chip (see Fig. 1, [0010] and [0022]; “a semiconductor device, comprising: a plurality of chips, stacking in a single package, wherein each chip comprises at least two through silicon vias passing through a substrate of each chip, each of the at least two through silicon vias of each chip is directly or indirectly coupled to a corresponding through silicon via of an adjacent chip”).


Regarding to Claim 27, the rejection of Claim 26 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein using the programmable circuitry on the integrated circuit to perform the first custom function comprises: loading a first portion of the configuration bit stream from a first local sector manager of the plurality of local sector managers to a respective first logic sector associated with the first local sector manager (see lines 16-22 of col. 5 and lines 30-40 of col. 11 from Jayasena; lines 55-60 of col. 5 from Jeddeloh; “the configuration controller 136 signals that the initialization process has completed, and thus at block 410 the reconfigurable logic fabric 134 is enabled to perform data manipulation operations based on the programmed logic configuration”. At the combination system, the corresponding configuration controller would load the corresponding configuration bit stream from the corresponding memory portion of memory die and then streaming such corresponding configuration bit stream to corresponding local sector of the reconfigurable logic fabric 134 for reconfiguring the corresponding local sector to perform corresponding function based on the corresponding configuration bit stream).

Regarding to Claim 28, the rejection of Claim 27 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein the first respective local sector is configured to perform the first custom function (see lines 30-40 of col. 11 from Jayasena; “the configuration controller 136 signals that the initialization process has completed, and thus at block 410 the reconfigurable logic fabric 134 is enabled to perform data manipulation operations based on the programmed logic configuration”).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent 8922243 B2-IDS recorded, hereafter Jayasena) in view of Jeddeloh (US Patent 7136958 B2), Lee et al. (US PGPUB 20140117430 A1, hereafter Lee) and Tseng et al. (US PGPUB 20140340113 A1, hereafter Tseng) and further in view of Baker et al. (US Patent 6347344 B1, hereafter Baker).
Jeddeloh, Lee and Tseng were cited on the previous office action.

Regarding to Claim 29, the rejection of Claim 28 is incorporated and further the combination of Jayasena, Jeddeloh, Lee and Tseng discloses: wherein using the programmable circuitry on the integrated circuit to perform the first function comprises: loading a second portion of the configuration bit stream from a second local sector manager of the plurality of local sector managers to a respective [second] local sector associated with the second local sector manager (see lines 16-22 of col. 5 and lines 8-21, 30-40 of col. 11 from Jayasena; lines 55-60 of col. 5 from Jeddeloh; “the configuration controller 136 signals that the initialization process has completed, and thus at block 410 the reconfigurable logic fabric 134 is enabled to perform data manipulation operations based on the programmed logic configuration”. At the combination 
The combination of Jayasena, Jeddeloh, Lee and Tseng does not disclose: the respective local sector to perform the second custom function is a second local sector.
However, Baker discloses: a same programmable chip comprises at least two local sectors, wherein the at least two local sectors perform different functions/operations concurrently (see lines 25-31 of col. 6 and lines 26-30 of col. 9; “Multimedia processor 100 is a fully programmable single chip that handles concurrent operations. These operations may include acceleration of graphics, audio, video, telecommunications, networking and other multimedia functions” and “Multimedia processor 100 enables concurrent multimedia and I/O functions”. Note: since the same programmable chip is able to perform different functions/operations in parallel, simultaneously or concurrently, such same chip must utilize different local sectors/portions to perform different functions/operations).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of different functions/operations on same programmable chip/die from the combination of Jayasena, Jeddeloh, Lee and Tseng by including the ability of executing different functions/operations one same programmable chip concurrently from Baker, and thus the combination of Jayasena, Jeddeloh, Lee, Tseng and Baker 

Regarding to Claim 30, the rejection of Claim 29 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Baker discloses: wherein the second respective logic sector is configured to perform the second custom function (see data manipulation operation” and “other memory-related operations” discussed at lines 16-22 of col. 5 from Jayasena and “concurrent multimedia and I/O functions” from lines 25-31 of col. 6, lines 26-30 of col. 9 of Baker).

Regarding to Claim 31, the rejection of Claim 30 is incorporated and further the combination of Jayasena, Jeddeloh, Lee, Tseng and Baker discloses: wherein the first respective logic sector performs the first functions and the second respective logic sector performs the second function simultaneously (see lines 25-31 of col. 6 and lines 26-30 of col. 9 from Baker; “Multimedia processor 100 is a fully programmable single chip that handles concurrent operations. These operations may include acceleration of graphics, audio, video, telecommunications, networking and other multimedia functions” and “Multimedia processor 100 enables concurrent multimedia and I/O functions”. Note: since the same programmable chip is able to perform different functions/operations in parallel, simultaneously or concurrently, such same chip must utilize different local sectors/portions to perform different functions/operations)

Response to Arguments
Applicant’s arguments, filled 10/25/2021, with respect to rejections of Claims 1-8 and 16 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 8-13 are summarized as the following:
Even in hypothetical combination, the cited references do not teach or suggest a plurality of local sector managers. To be more specific, Jayasena describes a single configuration controller while Applicant and Examiner agreed that such single configuration controller is not claimed a plurality of local sector managers; in addition, the DRAM controllers 314 from Jeddeloh cloud not be constructed to represent local sector managers (see page 8 and page 9 from the Remarks).
The references cannot properly be combined. Jayasena, for example, already has a memory controller, leaving no reason to incorporate the DRAM controllers of Jeddeloh. And replacing the configuration controller of Jayasena with the DRAM controllers of Jeddeloh would render Jayasena inoperable. Indeed, the configuration controller of Jayasena and the DRAM controllers of Jeddeloh have such distinct functions that there does not appear to any motivation to extract features of the DRAM controllers of Jeddeloh and use those features in the configuration controllers of Jayasena (see page 8 and page 11 from the Remarks).
And even if the references could be combined, the combination would not result in the claimed spatial arrangement between memory dies and local sector managers. To be more specific, “the claims recite distinct memory die that extend over particular local sector managers with which they are coupled”. However, “[T]here is no reason to believe that the 

The examiner respectively disagrees.
As Applicant also admitted that the configuration controller cited from Jayasena has functionality of “access a configuration store that stores one or more configuration files that may be used to program the reconfigurable logic fabric 134” (see 3rd paragraph of page 9 from the Remarks). In addition, lines 1-6 of col. 9 from Jayasena also describes configuration store as “[T]he configuration store 306 may be implemented in a portion of the memory cell circuitry 126 on the memory dies 120”. Thereby, the configuration controller of Jayasena is also a type of memory controller that accessing memory components/dies to retrieve data from the memory components/dies in response requests. The reason of Examiner stated the configuration controller of Jayasena is not the claimed plurality of local sector managers is the configuration controller is one instance of local sector managers while the claimed component is multiple instances of local sector managers instead of the configuration controller is not the claimed local sector manager. The DRAM controller from Jeddeloh is a memory controller that accessing memory components to retrieve data from the memory component in response to requests (see lines 55-60 of col. 5 and lines 5-9, 35-45 of col. 6; “The cross bar switch 310 couples the link interfaces 304 a–d to the DRAM controllers 314 a–d to allow any of a plurality of memory access devices to write data to or read data from DRAM devices coupled to the controllers 314 a–d”. Also see Claim 1). Such configuration (each of multiple memory devices is coupled to one memory controller that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

First of all, as explained the response a) above, the configuration controller from Jayasena is also a type of memory controller that accessing memory components/dies to retrieve data from the memory components/dies in response requests. In addition, even Jayasena also discusses memory controller 130 in addition to configuration controller 136, it is more proper to modifying the configuration controller 136 with the feature of multiple instance DRAM controllers from Jeddeloh instead of the memory controller 130. Examiner agreed the external devices 104-107 and the on-die logic via the memory controller 130, and the memory controller 130 operates to access the memory dies 120” and lines 19-40 of col. 8 describes “an external device issues a memory access request 303  … The PHY of the memory controller 130 or a separate memory controller implemented by the reconfigurable logic device 132 receives the signaling, buffers the memory access request represented by the signaling, and then accesses the memory cell circuitry 126 to fulfill the requested memory access. In the event that the memory access request 303 is a write access … the memory access request 303 is a read request, the memory controller accesses the requested operational data from the location of the stacked memory 300 … manipulates the PHY of the memory controller to transmit signaled data 305 representative of the accessed data to the requesting external device via the interconnect 108”, emphasis added. Based on those descriptions, the component memory controller 130 from Jayasena is a type of memory controller accesses memory dies in response to external memory requests from external devices. However, based on Figs. 1-5, lines 55-60 of col. 5, lines 5-9, 35-45 of col. 6 from Jeddeloh, the DRAM controllers is a type of memory controller accesses memory devices in response to internal memory requests from the processors or direct memory access devices of the whole device/system; based on lines 8-34 of col. 11 from Jayasena, the configuration controller can 

In addition, the actual feature/concept cited from Jeddeloh to be combined with Jayasena is feature/concept of having multiple instances of memory controllers/managers that each memory devices/components is able to couple to one instance of memory controller/manager instead of replacing the configuration controller that as one type of memory controller by the type of memory controller from Jeddeloh completely. 

As the corresponding rejection sections explained, Jayasena alone would discloses a feature of each of the multiple external memory dies would extend over and be coupled to one single configuration controller, i.e., one single local sector manager (see Fig. 1 of Jayasena. Each of the external memory dies 120 is located on above from the logic die 122 and the configuration controller 136 is located within the logic die 122, and thus each of the external memory dies 120 extends over the configuration controller 136. Such interpretation of “extend over” is same as the support from Applicant’s specification for the corresponding claim language based on Fig. 8 of the specification. If Applicant disagreed such interpretation of “extend over”, then Applicant is suggested to explain what is meaning of “extend over” based on the specification and how does the meaning of Applicant’s “extend over” different from Examiner’s interpretation). When combining multiple instances of configuration controllers and each of the configuration controllers is coupled to at least one memory die 120 that located on the above from the logic die 122. In this way, each respective external memory die 120 extends over a respective configuration controller of the logic die 122 and is coupled to the receptive configuration controller. Thereby, the combination of Jayasena and Jeddeloh would disclose the claimed feature of “distinct memory die that extend over particular local sector managers with which they are coupled”


  
Therefore, Claims 1-8 and 16 are rejected. 

Applicant’s arguments, filled on 10/25/2021, with respect to new added Claims 21-31. Applicant stated Claims 21-25 would be allowable due to same reasons as set forth in the arguments above for Claims 1 and 16 since each of the Claims 21-25 is either depends on Claim 1 or Claim 16. Applicant stated Claims 26-31 should be allowable due to similar reasons as set forth in the arguments above for Claims 1 and 16 (see last paragraph of page 13 from the Remarks).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukutomi et al. (US PUPGUB 20010040258 A1) discloses: an integrated memory chip, comprising logic circuits and memory array circuits formed on a semiconductor substrate, the logic circuits comprising a plurality of transistor gate dielectrics of a first construction including a layer of a first material (see Claim 22).
Ahn et al. (US PGPUB 20020004277 A1) discloses: A system on a chip, comprising: a logic device, wherein the logic device further includes a transistor with a dielectric layer (see Claim 47).
Jayasena et al. (US PGPUB 20150106574 A1) discloses: a single logic chip is able to perform parallel processing operations to enable the simultaneous processing of separate portions of data (see [0034]. Note: parallel or simultaneous processing would require different portions of the 
Sullivan et al. (US PGPUB 20110307746 A1) discloses: a single logic chip is able to perform a variety of tasks in parallel or simultaneously (see [0229]).
Higgins et al. (US PGPUB 20140038836 A1) discloses: a programmable logic chip performs parallel operations on graphics data (see [0262]).
Trimberger et al. (US Patent 5583450 A) discloses: different groups of CLBs on same chip can be configured with respective values or data from memory components to simultaneously to perform different logic functions (see lines 54-58 of col. 6, lines 16-20 of col. 17, lines 60-64 of col. 18, lines 35-38 of col. 21, lines 5-9 of col. 29).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196